t c memo united_states tax_court tiffany wei ding petitioner v commissioner of internal revenue respondent docket no 24662-13l filed date lawrence w luttrell for petitioner robert w mopsick for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner timely sought review pursuant to sec_6330 of a notice_of_determination all statutory references are to the internal_revenue_code as in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar concerning collection action for tax years and on date we granted a motion by the internal_revenue_service irs or respondent to dismiss the case as moot with respect to tax years and because after she filed her petition petitioner fully paid her tax_liabilities for those years on date respondent filed a motion for summary_judgment with respect to tax years and petitioner filed a response on date we will deny respondent’s motion background we assume the following facts on the basis of the pleadings respondent’s motion for summary_judgment and the attached exhibits these facts are stated solely for the purpose of deciding this motion for summary_judgment and not as findings_of_fact in this case see fed r civ p a rule b 115_tc_15 aff’d 269_f3d_854 7th cir petitioner resided in new jersey when she filed her petition petitioner a real_estate_professional filed late her federal_income_tax re- turns for and on these returns she reported tax_liabilities of dollar_figure dollar_figure and dollar_figure respectively the irs examined those returns petitioner was absent from the united_states during much of the examination period caring for sick family members in china during this time she entrusted her affairs to robert klausner a certified_public_accountant c p a at patrizio zhao in parsippany new jersey the irs ultimately proposed for and tax deficiencies of dollar_figure dollar_figure and dollar_figure respectively as well as accuracy-related_penalties and additions to tax for late filing on date the irs sent petitioner a notice_of_deficiency setting forth these adjustments this notice was sent to petitioner at an address in highlands new jersey which evidently was her residence when petitioner did not petition this court within days the irs on date assessed the tax penalties and additions to tax for as well as interest accrued to that date in an effort to collect these assessed amounts the irs filed a notice_of_federal_tax_lien nftl and sent petitioner on date a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 this notice was addressed to petitioner at a post office box in navesink new jersey this post office box was apparently rented by petitioner’s sister who received the notice and forwarded it to mr klausner as petitioner’s representative mr klausner timely filed form request for a collection_due_process or equivalent_hearing requesting a cdp hearing he informed the irs that petitioner was out of the country caring for family members in china he also stated that the examination had been closed with adverse adjustments due to lack of information which occurred just after petitioner left the country he stated that the missing information would reduce the tax_liability for those years significantly and requested audit_reconsideration the case was assigned to irs settlement officer so wold to conduct a cdp hearing on date so wold noted in her case activity record that she could not find in the irs files any notice_of_deficiency issued for however she did find a letter issued date which afforded peti- tioner appeal rights concerning the proposed audit adjustments for so wold noted in her case activity record that she would inquire why the taxpayer did not appeal the proposed adjustments by exam when she had the opportunity on date so wold conducted a face-to-face cdp hearing with mr klausner and petitioner’s sister who had also filed a power_of_attorney dur- ing the hearing petitioner’s representatives sought to challenge her underlying tax_liabilities for they also requested a collection alternative so wold pointed out that if petitioner had neglected to pursue a prior op- portunity to dispute her tax_liabilities she could not challenge those liabilities at the cdp hearing so wold then produced a copy of the letter and asked why petitioner had not responded to this letter by filing a protest with irs appeals petitioner’s sister stated that petitioner had not received this letter so wold then informed petitioner’s representatives that because she could not find a copy of any notice_of_deficiency in the irs files and because petitioner had not received the letter petitioner’s representatives would be permitted to challenge her underlying tax_liabilities for during the cdp process on date so wold received a package of documents from petitioner’s representatives relating to the audit adjustments the case was then assigned to appeals officer ao kilanowski for audit_reconsideration ao kilanowski performed a thorough review of petitioner’s documentation and met with her representatives during the ensuing six months on date ao kilanowski prepared a report recommending sub- stantial adjustments in petitioner’s favor he stated that a notice_of_deficiency had been sent for but that the taxpayer defaulted due to being out of the united_states citing the documentation petitioner’s representatives had supplied concerning her cost_of_goods_sold business_expenses and other items ao kilan- owski recommended that her taxable_income for and as deter- mined by exam should be adjusted downward by dollar_figure dollar_figure and dollar_figure respectively these adjustments represented approximately of the adjustments to which petitioner’s representatives contended that she was entitled ao kilanowski recommended that the irs make no concession on the accuracy-related_penalties or the additions to tax for late filing the irs made the adjustments to petitioner’s accounts as recommended by ao kilanowski in date so wold informed mr klausner that after these adjustments were made petitioner’s total balance due for including accrued interest was dollar_figure so wold indicated that in order for her to consider collection alternatives petitioner would need to liquidate certain real_estate holdings or obtain a loan by borrowing against those assets in date mr klausner informed so wold that petitioner intended either to sell her real_estate holdings or to obtain a loan which she was attempting to negotiate from a source in china on date mr klausner called so wold to say that he had no new information to report at this point so wold concluded that the case should be closed on date the irs sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the nftl filing for this notice was addressed to petitioner at her sister’s post office box in navesink new jersey under the caption summary of determination the irs stated that it had made the following determinations concerning petitioner’s tax_liabilities for your account has been adjusted in accordance with your audit recon- sideration for the form_1040 returns for the tax years and your request for an installment_agreement could not be granted because your collection information statement showed that you have an inability to make monthly payments based on the information listed in your collection information statement we cannot deem your account as currently not collectible as it appears that you have equity in assets petitioner timely petitioned for review of this notice_of_determination her petition seeks to challenge in two respects her underlying tax_liabilities for she first contends that the irs incorrectly determined her self employment_taxes and or capital_gains taxes for she next contends that the irs improperly determined penalties and additions to tax for these years inasmuch as there does exist reasonable_cause for her late filings and omissions discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid in seeking summary_judgment respondent contends that petitioner is pre- cluded from challenging her underlying tax_liabilities for because she received a notice_of_deficiency but neglected to petition this court in response respondent has attached to his pleadings a copy of the notice_of_deficiency dated date respondent has also attached to his pleadings a copy of a u s postal service form_3877 which indicates that an article with a tracking number corresponding to that on the notice_of_deficiency was mailed to petitioner on date at her highlands new jersey address thus although the so was initially unable to find the notice_of_deficiency it now appears that a notice was timely mailed because petitioner did not petition this court in response to that notice respondent contends that she cannot challenge her underlying tax_liabilities for respondent further contends that so wold did not abuse her discretion in declining to offer petitioner a collection alternative that there is no genuine dispute concerning any material fact and that the irs is entitled to judgment as a matter of law we conclude that summary_judgment must be denied as respondent properly recognizes for purposes of determining whether a taxpayer can raise liability under sec_6330 actual receipt of the statutory notice must be determined see 114_tc_604 tatum v commissioner tcmemo_2003_115 construing the facts of record and inferences drawn from them in the light most favorable to petitioner we conclude that there is a genuine dispute of material fact as to whether she actually received the notice_of_deficiency the record establishes that petitioner was absent from the united_states dur- ing much of the calendar_year for that reason she entrusted her affairs to her c p a whose firm was in parsippany new jersey and to her sister who received mail at a post office box in navesink new jersey all notices and other communications that the irs addressed to her sister’s post office box and to her c p a appear to have received prompt responses on the other hand petitioner’s sister informed so wold that petitioner never received the letter that letter like the notice_of_deficiency was presumably mailed to petitioner’s highlands new jersey address ao kilanowski stated in his report that a notice_of_deficiency had been sent to petitioner for but that the taxpayer defaulted due to being out of the united_states viewing inferences from these facts in the light most favorable to petitioner we conclude that there is a genuine dispute of fact as to whether the notice_of_deficiency if mailed to her last_known_address was actually received by her if petitioner did receive the notice_of_deficiency it would appear that she will be precluded from disputing her underlying tax_liabilities for even though so wold permitted her representatives to raise those liabilities and even though the irs actually adjusted them during the cdp process the regulations specifically address the situation where an appeals officer considers the merits of a taxpayer’s liability in a cdp hearing when the taxpayer had previously received a statutory_notice_of_deficiency sec_301_6320-1 q-e11 proced admin regs the regulations provide that in this situation any adjustment to the taxpayer’s underlying tax_liability will not be considered part of the notice_of_determination in the appeals officer’s sole discretion the appeals officer may consider the existence or amount of the underlying tax_liability or such other precluded issues at the same time as the cdp hearing any determination however made by the appeals officer with respect to such a precluded issue shall not be treated as part of the notice_of_determination issued by the appeals officer and will not be subject_to any judicial review because any decisions made by the appeals officer on such precluded issues are not properly a part of the cdp hearing such decisions are not required to appear in the notice of determination issued following the hearing even if a decision concerning such precluded issues is referred to in the notice_of_determination it is not reviewable by the tax_court because the precluded issue is not properly part of the cdp hearing id para e a-e11 we upheld the validity of this regulation in 118_tc_572 concluding that it presents a reasonable and ‘taxpayer-friendly’ approach to the collection review process reflecting ‘respondent’s good-faith ef- fort to provide a taxpayer with a final opportunity for administrative review’ of his or her tax_liability id pincite quoting 116_tc_255 we accordingly held in behling that respondent’s deci- sion to permit petitioner to offer information at the appeals_office hearing rele- vant to the existence or amount of his underlying tax_liability did not result in a waiver by respondent of the restriction set forth in sec_6330 t c pincite see also holland v commissioner tcmemo_2013_205 unless petitioner can advance persuasive factual distinctions between her situation and the situation set forth in the regulation and in behling the same result would seem to follow here but neither party has addressed this issue and we have no occasion to decide it now for these reasons we will deny respondent’s motion for summary_judgment filed date an appropriate order will be issued
